Title: To George Washington from Charles Stewart, 26 September 1781
From: Stewart, Charles,Blaine, Ephraim
To: Washington, George


                  
                     Sir
                     Williamsburgh 26th September 1781
                  
                  Governor Nelsons plan for swiming the Cattle across the River has failed, but he adopted another and sent Col. Wills with a party of Militia with Orders to slaughter the Cattle and bring the Beef over in Boats—this will answer, some of the Beef is already at the landing, and we hope will continue to come as fast as wanting until the Drove on the west side are exhausted—Governor Nelson has also given Directions to arrange the Craft under proper Superintendents and send them to the places where Flour & Corn are deposited in this State & Maryland, of which plans we have given him the most accurate Returns in our power, by them it appears that near five thousand Barrels is and will be ready in a few Days—and from the Zeal shewn by Governor Nelson we hope it will arrive in time to keep the Troops supplied—On examining the Map of the Eastern Shore, we think Cherry Stone a proper Landing for the Supplies to be furnished by the two Counties in Virginia, and that Snow Hill & Vienna are also proper for the Maryland Shore—Should Your Excellency think a third place needful we apprehend Choptank will answer & shall on knowing Your Excellency’s sentiments, write to Governor Lee to Order the State Agents to deliver their Supplies at those places.
                  In order to have the Supplies as Certain as possible E. Blaine proposes to Cross the Bay and instantly set on foot the Business of slaughtering and conveying to Camp the Collections in Maryland and those two Counties in Virginia—We observe with concern that the Department of Commissary of Hides is much neglected, and the Tallow so much wanted to make Soap & Candles is in a great measure lost and destroyed—We wish not to interfere with the Duties of other Men, but in order to have the Soap and Candles furnished we will if agreeable to Your Excellency Appoint one or more persons to superintend this Business and make Contracts on the best terms we can for Soap & Candles to Supply Your Army—We have the Honor to be with the greatest respect Your Excellency’s Most Obedt & most Hble Servts
                  
                     Chas Stewart Commy Genl Issues
                     Eph. Blaine C.G.P.
                  
               